PER CURIAM.
Isidoro Rodriguez appeals the district court order dismissing his complaint for lack of personal jurisdiction. We review *664de novo the district court’s legal conclusions concerning personal jurisdiction. To the extent that the district court’s conclusions are based on findings of fact, however, such findings should not be disturbed unless clearly erroneous. Mylan Lab., Inc. v. Akzo, N.V., 2 F.3d 56, 60 (4th Cir.1993). Rodriguez bears the burden of showing by a preponderance of the evidence that jurisdiction existed. In re Celotex Corp., 124 F.3d 619, 628 (4th Cir. 1997). We have reviewed the record and the district court’s findings and legal conclusions and find no error. Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court, and argument would not aid the decisional process.

AFFIRMED.